DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration of the prior art, due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 14-15, 17-19, 22, and 24-31  are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US 2011/0152967; hereinafter “Simon”) in view Huston et al. (US 2009/0143831; hereinafter “Huston”).
Regarding claim 1, Simon teaches a method of treating a patient exhibiting an inflammatory response associated with a virus, the method comprising: transmitting an electrical impulse transcutaneously through an outer skin surface of the patient near a vagus nerve of the patient (e.g. ¶¶ 30; Fig. 6 – element 30); wherein the electrical impulse comprises bursts of 2-20 pulses (e.g. ¶¶ 34 – “1 to 20 pulses per burst”) with 
Simon indicates in ¶¶ 236 that “…treatment is performed repeatedly, e.g., before surgery, and daily after surgery”; however, it is unclear whether “repeatedly” meets the claimed application of the electrical impulse as a single dose from 2-5 times per day.  The examiner notes that in Simon indicates in the same paragraph (¶¶ 236) that “…parameters of the stimulation may be varied in order to obtain a beneficial response.”  Accordingly, the examiner notes that it would have been obvious, to one of ordinary skill in the art, prior to the effective filing date of the present invention, to modify the stimulation parameters of Simon to include two repeated stimulations daily, in order to yield the predictable results of providing the most effective stimulation for the patient.  In addition, the examiner notes it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Simon teaches the electrical impulse is sufficient to inhibit a release of a pro-inflammatory cytokine (e.g. ¶¶ 29 – “electrical impulse is sufficient to inhibit and/or block 
Regarding claims 2-3, Simon fails to expressly disclose the virus contains a sensitizing or allergic protein that triggers an inflammatory response in the patient or that the virus is in the coronaviridae family; however, the examiner is of the position that based on the plurality of viruses listed as treatable by Huston (e.g. ¶¶ 86-87), it would have been obvious to one of ordinary skill in the art to apply the same therapy to different viruses, expected to induce inflammation, with a reasonable expectation of success in inhibiting the inflammatory response as they work within the same immunologic pathways.
Regarding claims 4-7, Simon discloses the electrical impulse is sufficient to inhibit a release of a pro-inflammatory cytokine such as TNF alpha and sufficient to 
Regarding claims 14-15 and 19, Simon teaches the method further comprising: positioning a contact surface of a housing in contact with the neck of the patient (e.g. Fig. 6, #30); generating an electric current from an energy source within the housing (e.g. ¶¶ 73-74); transmitting the electric current transcutaneously and non-invasively from the contact surface through the outer skin surface of the patient such that an electrical impulse is generated at or near the vagus nerve (e.g. ¶¶ 36, 121-128, 224, etc.).
Regarding claims 17-18, Simon indicates a pulse duration of preferably 200 microseconds (e.g. ¶¶ 34).
Regarding claims 8-11, Simon teaches the electrical impulse is sufficient to inhibit a release of a pro-inflammatory cytokine (e.g. ¶¶ 29 – “electrical impulse is sufficient to inhibit and/or block the release of pro-inflammatory cytokines”) and further that the invention can directly or indirectly stimulate or otherwise modulate nerves that innervate smooth or skeletal muscle, endocrine glands, and organs of the digestive system (e.g. ¶¶ 120).  Therefore, the examiner is of the opinion that the stimulation obviated by Simon in view of Goodall above would be expected to reduce acute respiratory distress associated with a virus of the patient; however, Simon does not expressly disclose an electrical impulse sufficient to reduce acute respiratory distress associated with the virus. In the same field of endeavor, Huston teaches the use of vagal stimulation in order to treat a plurality of viruses, including respiratory viruses where treatment would result in reducing respiratory distress (e.g. ¶¶ 86-87).  It would 
Regarding claim 22, Simon teaches a method for treating a patient infected with a virus, the method comprising: transmitting an electrical impulse transcutaneously through an outer skin surface of the patient near a vagus nerve of the patient (e.g. ¶¶ 30; Fig. 6 – element 30); wherein the electrical impulse comprises bursts of pulses (e.g. ¶¶ 34 – “1 to 20 pulses per burst”) and wherein each pulse has a frequency of about 1-20 kHz (e.g. ¶¶ 35 – “frequency between about 1-3000Hz” where 3000 Hz = 3kHz and falls within the claimed range), and wherein the electrical impulse is sufficient to inhibit release of pro-inflammatory cytokines (e.g. ¶¶ 29 – “electrical impulse is sufficient to inhibit and/or block the release of pro-inflammatory cytokines”), wherein the electrical impulse is applied to the patient according to a treatment paradigm based on an application of the electrical impulse as a single dose for a duration of 60 seconds to three minutes (e.g. ¶¶ 236 – “stimulation may be performed for 1 to 200 minutes”).
Simon indicates in ¶¶ 236 that “…treatment is performed repeatedly, e.g., before surgery, and daily after surgery”; however, it is unclear whether “repeatedly” meets the claimed application of the electrical impulse as a single dose from 2-5 times per day.  The examiner notes that in Simon indicates in the same paragraph (¶¶ 236) that “…parameters of the stimulation may be varied in order to obtain a beneficial response.”  Accordingly, the examiner notes that it would have been obvious, to one of ordinary skill 
As noted above, Simon teaches the electrical impulse is sufficient to inhibit a release of a pro-inflammatory cytokine (e.g. ¶¶ 29 – “electrical impulse is sufficient to inhibit and/or block the release of pro-inflammatory cytokines”) and further that the invention can directly or indirectly stimulate or otherwise modulate nerves that innervate smooth or skeletal muscle, endocrine glands, and organs of the digestive system (e.g. ¶¶ 120).  Therefore, the examiner is of the opinion that the stimulation obviated by Simon in view of Goodall above would be expected to reduce acute respiratory distress associated with a virus of the patient; however, Simon does not expressly disclose an electrical impulse sufficient to reduce acute respiratory distress associated with the virus. In the same field of endeavor, Huston teaches the use of vagal stimulation in order to treat a plurality of viruses, including respiratory viruses where treatment would result in reducing respiratory distress (e.g. ¶¶ 86-87).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to apply the stimulation technique of Simon to treat acute respiratory viruses, as taught by Huston, in order to yield the predictable results of treating a larger range of patients suffering from inflammation from different sources including acute respiratory distress.
Regarding claims 24-26, Simon discloses the electrical impulse is sufficient to inhibit a release of a pro-inflammatory cytokine such as TNF alpha and sufficient to increase an anti-inflammatory competence of a cytokine in the patient such as TGF beta (e.g. ¶¶ 37).
Regarding claims 27-29, Simon teaches the method further comprising: positioning a contact surface of a housing in contact with the neck of the patient (e.g. Fig. 6, #30); generating an electric current from an energy source within the housing (e.g. ¶¶ 73-74); transmitting the electric current transcutaneously and non-invasively from the contact surface through the outer skin surface of the patient such that an electrical impulse is generated at or near the vagus nerve (e.g. ¶¶ 36, 121-128, 224, etc.).
Regarding claims 30-31, Simon teaches the method comprising an electrical impulse comprises bursts of 2-20 pulses with the bursts having a frequency of about 5-100 Hz, and wherein each of the pulses has a duration of about 50-1000 microseconds (e.g. ¶¶ 34). 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Simon in view Huston, as applied to claim 1 above, further in view of Tracey et al. (USP# 9,662,490).  Simon fails to expressly disclose activating a sympathetic fiber in a splenic nerve to release norepinephrine into a spleen to release acetylcholine.  In the same field of endeavor, Tracey discloses a device which transfers electrical current through the neck of the patient (e.g. Abstract) and further where sympathetic fibers in a splenic nerve are tied into vagal stimulation to release norepinephrine into a spleen to release acetylcholine, in order to properly attenuate TNF (e.g. Cols 5-6, etc.).  It would .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.